Citation Nr: 1722711	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  12-13 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether the character of the appellant's discharge from the period of service from June 27, 1985 to December 21, 1988 precludes eligibility for VA benefits.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to an effective date earlier than December 14, 2015 for the award of service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial evaluation in excess of 30 percent for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The appellant had active service in the United States Navy from December 1979 to June 1985.  The service personnel records reflect that the character of discharge upon separation from a subsequent period of military service from June 27, 1985 to December 21, 1988 was "under other than honorable conditions."

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2010 administrative decision (character of discharge) and a December 2014 rating decision (sleep apnea) from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appellant provided testimony at an in-person hearing before the undersigned Veterans Law Judge in August 2016.  A transcript of the proceeding is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks entitlement to service connection for obstructive sleep apnea and an initial evaluation in excess of 30 percent for PTSD, as well as a determination as to whether the character of her discharge from service for the period from June 27, 1985 to December 21, 1988 precludes eligibility for VA benefits.  

With respect to the issue of the character of the appellant's discharge from service, the record reflects that she had active service in the United States Navy from December 1979 to June 1985.  There is no dispute that this initial period of service was under honorable conditions.  However, after her reenlistment into service for an additional four years in June 1985, she was charged with attempted murder, attempted sodomy, attempted burglary, attempted weapons charge, and aggravated assault by civilian authorities in Bayamón, Puerto Rico, in June 1988 (at which time she was four months pregnant).  A voluntary statement made by the appellant at that time indicated that the alleged victim was a fellow service woman stationed at the Naval Reserve Center in San Juan, Puerto Rico, with whom the appellant's husband was having an affair.  In September 1988, the appellant was tried and found guilty of aggravated aggression following a plea agreement and sentenced to six months confinement by the Superior Court in Bayamón, Puerto Rico.  In October 1988, the appellant was released back to military authorities.  She was notified that she was being considered for an administrative discharge from the Naval Service by reason of misconduct due to civilian conviction, and thereafter waived her administrative rights.  In December 1988, the appellant was discharged under "other than honorable conditions" by reason of misconduct due to her conviction by a civil court.  

Under VA laws and regulations, and for VA benefits purposes, a "veteran" is a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2016).  VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  A "discharge" or "release" includes retirement from the active military, naval, or air service.  38 C.F.R. § 3.1(h).    

The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).  

Service department findings (i.e., the Army, Navy and Air Force) are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. § 3.203(a); Spencer v. West, 13 Vet. App. 376, 380, (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Manlincon v. West, 12 Vet. App. 238 (1999).  VA has no authority to alter the claimant's discharge classification -- the claimant's recourse is with the service department.  Harvey v. Brown, 6 Vet. App. 416 (1994).   

A dishonorable discharge, a statutory bar, or a regulatory bar deprives the claimant of all gratuitous VA benefits.  Such a discharge, statutory bar, or regulatory bar is binding on VA as to the character of discharge unless an exception such as insanity applies.  38 C.F.R. § 3.12.

An "other than honorable" discharge is not necessarily tantamount to a "dishonorable" discharge and, thereby, a bar to VA benefits.  However, a person receiving a discharge under other than honorable conditions may be considered to have been discharged under dishonorable conditions under certain circumstances. 38 U.S.C.A. § 5303; 38 C.F.R. § 3.12; Camarena v. Brown, 6 Vet. App. 565, 567-68 (1994) (finding that 38 C.F.R. § 3.12 does not limit "dishonorable conditions" to only those cases where dishonorable discharge was adjudged).  Specifically, there are two types of character of discharge bars: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c); and, regulatory bars listed in 38 C.F.R. § 3.12(d).  These statutory and regulatory bars prevent entitlement to VA benefits.

As to the regulatory bars, 38 C.F.R. § 3.12(d) provides that a discharge or release because of one of the offenses specified is considered to have been under dishonorable conditions.  The term "moral turpitude" is not defined in 38 C.F.R. § 3.12(d), but is defined in Black's Law Dictionary as "conduct that is contrary to justice, honesty, or morality."  Black's Law Dictionary (8th ed. 2004).  Additionally, in a published advisory opinion, VA's General Counsel indicated that moral turpitude is the element of a wilful act committed without justification or legal excuse, which gravely violates moral standards and which, by reasonable calculation, would be expected to cause harm or loss to person or property.  See VAOPGCADV 6-87 (Feb. 5, 1988).

In any event, a discharge or release from service under any of the conditions specified in 38 C.F.R. § 3.12(d), such as an offense involving moral turpitude, is a regulatory bar to the payment of benefits unless it is found that the person was "insane" at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  That is, a discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offense causing the discharge.  Id.  Thus, "insanity" is a defense to all regulatory bars.

Here, it is not clear that all available evidence pertinent to the appellant has been obtained from the service department and the Commonwealth of Puerto Rico Superior Court in Bayamón, Puerto Rico.  It appears that the appellant filed an Application for Review and Upgrade Of Discharge before the Department of the Navy's Discharge Review Board in 1994; however, it does not appear that all documents associated with this application have been associated with the claims file.  In addition, at her August 2016 Board hearing, the appellant called into question the nature of her conviction in Puerto Rico, as she indicated that she was subsequently employed by the Metropolitan Police Department in Washington, D.C., and worked at a "fairly high level" with a "secret clearance" at the U.S. Department of Homeland Security, and that the thorough background checks conducted for both of those jobs did not uncover anything in her past that precluded her from working at either of those jobs.  As such, the Board finds that this issue must be remanded to ensure that all information relevant to the appellant's appeal is obtained from the Department of the Navy and the Commonwealth of Puerto Rico Superior Court in Bayamón, Puerto Rico.  

With respect to the issue of entitlement to service connection for obstructive sleep apnea, the Board notes that the appellant has not been provided with a VA examination relevant to this claim.  VA must provide the veteran with an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes an in-service event, injury or disease, or the presence of a presumptive disease during the pertinent period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  

Essentially, a VA examination must occur when a medical examination may help determine entitlement to service connection.  Here, the appellant has testified that she suffered from sleep apnea since her initial period of active duty service, which was under honorable conditions.  In correspondence dated in May 2014, a fellow serviceman who knew the appellant intimately since 1979 indicated that the appellant experienced periods both at work and before dark where she would be so tired that she would fall asleep and have to be awakened due to snoring.  In correspondence dated in June 2016, the appellant's licensed clinical social worker indicated that the appellant had suffered from serious sleep apnea which had been chronic for decades, and that this sleep apnea could be a "physical ramification" of her service-connected psychiatric symptomatology.  The Board finds that this evidence is sufficient to trigger VA's duty to provide the appellant with a VA examination to determine the probable nature and etiology of her sleep apnea.  

Finally, with respect to the appellant's PTSD, an April 2016 rating decision granted entitlement to service connection for PTSD and assigned a 30 percent disability rating effective December 14, 2015.  In July 2016, the appellant submitted a timely notice of disagreement in response to the April 2016 rating decision, asserting that she wanted the "next higher rating & effective date."  However, the RO never issued a statement of the case in response to the appellant's notice of disagreement as to the assigned initial rating and effective date for the award of service connection.  When a notice of disagreement has been filed, the RO must issue a statement of the case.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).  As the RO has not yet issued a statement of the case with regard to these matters, remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records related to the appellant's 1988 arrest, incarceration, trial, and sentence from the Commonwealth of Puerto Rico Superior Court in Bayamón, Puerto Rico.  If any additional authorization from the appellant is needed to obtain these records, then the appellant must be notified of this fact.

All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain such records, they are not able to be secured, provide the appellant and her representative with the required notice and opportunity to respond.

2.  Obtain all records related to the character of the appellant's December 1988 discharge from active duty service from the Department of the Navy, to include any subsequent, post-service Applications for Review and Upgrade Of Discharge and any associated evidence and/or materials.  

3.  Issue a statement of the case and notification of the appellant's appellate rights for the issues of entitlement to an effective date earlier than December 14, 2015 for the award of service connection for PTSD, and entitlement to an initial evaluation in excess of 30 percent for PTSD, in response to the July 2016 notice of disagreement with the April 2016 rating decision.  38 C.F.R. § 19.26 (2016).  

The appellant and her representative are reminded that, to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  If the appellant perfects an appeal, the same should be returned to the Board for appellate review.

4.  Provide the appellant with a VA examination to determine the probable nature and etiology of her claimed sleep apnea.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.

The examiner must perform any necessary diagnostic tests and studies.  Based on the clinical examination, a review of the evidence of record, and with consideration of the appellant's statements, the May 2014 correspondence from the appellant's fellow serviceman, and the June 2016 correspondence from the appellant's licensed clinical social worker, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the appellant's sleep apnea began in service, was caused by service, or is otherwise related to service. 

If the above opinion is negative, then the examiner must also indicate whether it is at least as likely as not (50 percent probability or more) that the appellant's sleep apnea was caused or aggravated by service-connected disability, to include PTSD.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the remaining claims on appeal must be readjudicated.  If any benefit sought remains denied, then a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




